 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     UNITED STATES OF AMERICA,                         CASE NO. CR14-5526 BHS
 5
                              Plaintiff,               ORDER DENYING
            v.                                         DEFENDANT’S PRO SE MOTION
 6
                                                       FOR JUDICIAL
     MANISELA V. PRESCOTT,                             RECOMMENDATION
 7
                              Defendant.
 8

 9
            This matter comes before the Court upon receipt of a pro se motion for
10
     reconsideration (“Motion”) filed by Defendant Manisela Prescott (“Prescott”). The Court
11
     has considered Prescott’s motion, supporting exhibits, and the remainder of the file. The
12
     Court hereby denies the motion for the reasons stated herein.
13
            In 2015 the Court sentenced Prescott to a term of incarceration for Conspiracy to
14
     Distribute Methamphetamine. Dkt. 50. The Court recommended Prescott be placed at
15
     FCI Sheridan, id., which is the closest Bureau of Prisons (“BOP”) facility to this District.
16
     Prescott is currently incarcerated at FCI Lompoc in California with an expected release
17
     date of September 2, 2024. 1
18
            Under the Second Chance Act of 2007, a federal prisoner’s eligibility for pre-
19
     release placement in a Residential Reentry Center (“RRC”) increased from 6 to 12
20

21
            1
              See https://www.bop.gov/inmateloc, populated with search terms for “Manisela V.
22   Prescott” (last visited July 17, 2019).



     ORDER - 1
 1   months. 18 U.S.C. § 3624(c)(1). BOP has exclusive statutory authority over a prisoner’s

 2   imprisonment placement. 18 U.S.C. § 3621(b). BOP exercises its authority to determine

 3   individual prisoner RRC placements by applying the criteria set forth in 18 U.S.C. §

 4   3621(b). Relevant to the instant motion, one of the factors BOP considers is “any

 5   statement by the court that imposed the sentence . . . (B) recommending a type of penal or

 6   correctional facility as appropriate.” 18 U.S.C. § 3621(b)(4)(B). 2 Thus, sentencing courts

 7   are empowered to make judicial recommendations for RRC to BOP. Id.

 8          Prescott seeks a judicial recommendation from this Court to the BOP for

 9   placement in a RRC facility. Motion at 2. Prescott asserts that a judicial recommendation

10   for RRC placement “will allow me to get back to the community and provide much

11   needed service work there and tend to my family needs.” Id. In support of the motion,

12   Prescott cites his good performance while on pretrial monitoring, the positive comments

13   the Court made about his volunteer work with homeless, vulnerable youth, and wounded

14   warrior communities at sentencing, and his establishment of a bible study group and

15   completion of rehabilitation programming while incarcerated. Id. at 2–3.

16          Although the Court commends Prescott’s volunteer work and his efforts to better

17   himself during incarceration, the Court concludes that BOP is in the best position to

18   determine the appropriate place for him to serve the remainder of his sentence. See

19   United States v. Statzer, No. 08–CR–024–020, 2016 WL 5940926, at *2 (W.D. Va. Oct.

20   13, 2016) (finding that BOP was in the best position to determine the proper placement of

21
            2
             However, the recommendation has “no binding effect” on BOP’s authority to determine
22   or change a prisoner’s placement at a certain correctional institution. 18 U.S.C. § 3621(5).



     ORDER - 2
 1   a prisoner based on its exclusive statutory authority and sole discretion to determine

 2   prisoner placements); United States v. Huynh, No. 12–CR–0456–PJH–2, 2016 WL

 3   6025463, at *2 (N.D. Cal. Oct. 14, 2016) (determining that BOP was in a much better

 4   position than the court to consider the prisoner’s request for a recommendation of

 5   placement at a RRC); United States v. Collins, No. 14–CR–0515–PJH–1, 2016 WL

 6   5957618, at *2 (N.D. Cal. Oct. 14, 2016) (declining to recommend RRC because prisoner

 7   had just began her sentence and BOP would be in a better position to evaluate RRC

 8   placement when appropriate). While the Court can appreciate Prescott’s request, he

 9   simply has not presented enough information to the Court to cause it to override its belief

10   that BOP is in a better position to determine his placement. For example, BOP

11   documentation indicates that Prescott received an “incident report for moderate

12   misconduct” at some point. See Individualized Reentry Plan (Inmate Copy), at 2.

13   Therefore, the Court declines to recommend that BOP place Prescott in a RRC facility.

14          The Clerk is directed to file Prescott’s Motion and exhibits in the docket. The

15   Clerk shall caption the Motion as a “Motion for Judicial Recommendation” and file the

16   exhibits, but not the Motion, under seal.

17          IT IS SO ORDERED.

18          Dated this 14th day of August, 2019.

19

20

21
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

22


     ORDER - 3
